Title: Charles Adams to John Adams, 19–20 February 1793
From: Adams, Charles
To: Adams, John


My dear Sir
New York Feby 19th 1793
I have this moment received your kind favor of the 17th. I am not ignorant that dayly abuse is poured upon not only the officers of Government, but even upon the President himself who heretofore has been exempted from public attacks of this nature. I console myself by reflecting that the authors of these libels are a few hirelings of Antifederalism in the City of Philadelphia. The Philadelphia Gazetts it is true circulate through the Union, but our Printers in this City have sense enough not to reprint their scandal and I should never have heard of it but from you and several friends who have remarked it at the Seat of Government This City has shown itself in the late election for Representative to be disgusted at the men and measures of the Antifederal party The majority of votes for Mr Watts are beyond the calculation of any one a majority of eleven hundred cannot fail to do honor to the politicks of this City. Peculiarly unfortunate is this City in being destitute of men who are able and willing to serve them in public Mr Watts is not the man who should represent us in Congress and this is the opinion of a great many of the people He is a well meaning man but not a shining character. what can be said! We had the choice between a vilain and an honest man.
The principal subject of conversation is respecting the minister who is on his voyage from the French Republic to the United States. Various opinions are advanced with regard to his reception. Some say that we cannot but receive him out of a principle of gratitude to France who was so early in acknowledging our Independence! but should we carry this so far as to draw all the Nations of Europe into a war with us? Can we receive a minister who comes from we know not who? England and Holland must join against the French in the Spring if they insist upon opening the Scheld And can they resist so many formidable [. . .]? Where are the treasures which can keep up [. . .] when according to statement the last event [. . .] and the troops who were but three months in the field cost France nineteen million Sterling it is impossible! the mines of Peru would not suffice. Is there no delay which can be employed to put this reception off? I know very well that Our Government will be urged I hope not forced to commit themselves by such a measure.

Feby 20
By the Bristol which arrived last evening we have accounts from Europe to the 25th of Decr It appears that great exertions are making by the Emperor Russia and the rest of the combined powers The Emperor alone sends three hundred and fifty thousand men into the field. That Genl Miranda was at Antwerp and the French flag was flying in that port That the Dutch were in consternation fearing an invasion every moment. We have also received a number of resolutions of the National convention which are somewhat extraordinary. They swear never to lay down their arms till all the Nations of Europe shall have tasted the sweets of liberty. This is one among a number equally extraordinary They have decreed that the whole family of the Bourbons shall be exiled except those who are in confinement in the Temple, and even the monkey trick of Monsr Egalité has been of no service to him he is indicded with the rest. The National Convention by their proceedings appear little less unreasonable than the Assembly. This I think is very certain that while their present ideas remain they can never hope for tranquillity though they should be the Conquerors of Europe.
Will the new Congress be called together on the fifth of March? I think we should look round us While so universal a war pervades Europe we ought not to be asleep?
I am my dear father with every sentiment / of respect your affectionate son
Charles Adams
